United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-3156
                                 ___________

Earl Leon Luckes, Jr.,                  *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
County of Hennepin, Minnesota;          * District of Minnesota.
Patrick D. McGowan, Sheriff;            *
Michele Smolley, Chief Deputy;          *
Thomas Merkel, Inspector; Former        *
Inspector Richard Estensen, officially *
and individually,                       *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: May 13, 2005
                              Filed: July 28, 2005
                               ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

WOLLMAN, Circuit Judge.

      Earl Leon Luckes, Jr., appeals from the district court’s1 grant of summary
judgment against him and in favor of appellees Hennepin County, Minnesota, and
Sheriff Patrick D. McGowan. We affirm.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                        I.
       On May 5, 1999, the Minnesota State Patrol issued two traffic citations to
Luckes for failure to produce proof of insurance, in violation of Minn. Stat. §
169.791, and failure to wear a seat belt, in violation of Minn. Stat. § 169.686.
Through the claimed inadvertence of Luckes and his wife, the fines imposed by the
citations were not paid, and bench warrants for Luckes’s arrest were subsequently
issued on June 15, 1999. In addition, Luckes’s driver’s license was suspended on
January 12, 2000.

       On May 9, 2001, Luckes was again stopped by the Minnesota State Patrol and
cited for driving with a suspended license, in violation of Minn. Stat. § 171.24, and
driving with an expired license, in violation of Minn. Stat. § 171.27.2 The citing
officer then arrested Luckes pursuant to the bench warrants and transported him to
the Hennepin County Adult Detention Center (ADC). Luckes arrived at the ADC at
approximately 7:30 a.m. and was placed in a holding cell.3 Prior to being placed in
the cell, he was told by an officer that he had “picked the worst day to be here.” In
addition, a sign posted in various locations at the ADC asked inmates to “be patient”
due to the fact that completing their paperwork and processing “may take more than
eight hours.”


      2
        The record does not reflect the impetus for the traffic stop, save for a brief
assertion by appellees that Luckes’s driving “attracted the attention” of the Minnesota
State Patrol. Thus, the question of exactly which characteristic of Luckes’s driving
was unusual is left to our speculation and that of the reader. Similarly, the record
does not reflect whether Luckes was aware of either the suspension or the expiration
of his license prior to the stop.
      3
       The appellees claim that Luckes actually arrived at the ADC at 8:12 a.m.
Because this case comes before us on summary judgment, however, we read the
record in the light most favorable to Luckes as the nonmoving party and give him the
benefit of all reasonable inferences to be drawn from the record. Turner v. Honeywell
Fed. Mfg. & Techs., LLC, 336 F.3d 716, 719-20 (8th Cir. 2003).

                                         -2-
      The evening before Luckes was detained, the ADC activated a new
computerized jail management system designed to update the ADC’s record keeping
and processing functions. During Luckes’s time at the ADC, the facility encountered
a number of problems with the system, thereby increasing the ADC’s intake and
booking processing times. These operational difficulties, superimposed upon the
ADC’s standard inmate processing procedures, resulted in Luckes’s detention at the
ADC until 7:48 a.m., a period of approximately twenty-four hours.4

       During his twenty-four-hour detention, Luckes was repeatedly placed in
overcrowded cells with persons arrested for crimes significantly more violent in
nature than the mere failure to pay traffic fines. He endured threats and intimidation
from other inmates, as well as mockery prompted by his speech impediment. Each
time he was taken to complete a step in the booking and processing procedure, ADC
personnel repeated the activity a number of times because of their lack of familiarity
with the new system. Finally, after initially being told that he would be released
“shortly after booking,” Luckes’s ordeal ended and he left the ADC. During Luckes’s
stay, approximately 107 persons were booked into the ADC and approximately 96
were released.

      Luckes subsequently brought suit against Hennepin County and Sheriff
McGowan, as well as against certain other county officers in both their official and
personal capacities, in federal district court. The county officers were later


      4
        The record is inconsistent regarding the precise time at which Luckes left the
jail. Luckes first claimed in a deposition that he was released at approximately 7:30
a.m., but later claimed in an affidavit that he was not released until 8:30 a.m. The
record also contains a booking report, signed by Luckes, that indicates a 7:48 a.m.
release. Even reading these facts in the light most favorable to Luckes, the only
reasonable inference to be drawn is that he was released at 7:48 a.m. In any event,
the one hour difference between a 7:48 a.m. and an 8:30 a.m. release time does not
affect our disposition of Luckes’s § 1983 claim.

                                         -3-
voluntarily dismissed from the case, and Luckes’s suit proceeded against Hennepin
County and Sheriff McGowan in his official capacity only (collectively, the County).
Luckes’s complaint asserted that: (1) the County had a policy, practice, custom, or
usage of unreasonably delaying the release of persons entitled to release, in violation
of both the Fourth and Fourteenth Amendments to the Constitution, and thus was
liable for Luckes’s wrongful detention under 42 U.S.C. § 1983; (2) the County was
liable for its violation of Luckes’s rights under the Minnesota Constitution; and (3)
the County was liable in tort for false imprisonment.

       The district court granted summary judgment on Luckes’s § 1983 claim,
holding that it could find no authority establishing that a processing time in excess
of eight hours was unconstitutional and that Luckes had not presented any evidence
to support his claim that such delays were unreasonable. The district court also found
that the Minnesota Supreme Court had not recognized a private constitutional cause
of action for unreasonable seizures, and accordingly granted summary judgment on
Luckes’s second claim. Finally, the district court declined to exercise supplemental
jurisdiction over Luckes’s state law tort claim, given the dismissal of his federal
claim, and thus dismissed the tort claim without prejudice. Luckes appeals only the
dismissal of his § 1983 claim.

                                           II.
       We review a district court’s grant of summary judgment de novo and apply the
same standards as the district court. Bockelman v. MCI Worldcom, Inc., 403 F.3d
528, 531 (8th Cir. 2005). Summary judgment is warranted if the evidence, viewed
in the light most favorable to the nonmoving party, shows that no genuine issue of
material fact exists and that the moving party is entitled to judgment as a matter of
law. Id. To survive a motion for summary judgment on a § 1983 claim, “the plaintiff
must raise a genuine issue of material fact as to whether (1) the defendants acted
under color of state law, and (2) the alleged wrongful conduct deprived the plaintiff
of a constitutionally protected federal right.” Kuha v. City of Minnetonka, 365 F.3d

                                         -4-
590, 596 (8th Cir. 2004) (citation and quotations omitted). It is undisputed that the
County acted under color of state law, and so Luckes must raise a genuine issue of
material fact only as to whether the County’s conduct deprived him of a
constitutionally protected federal right.

       Luckes first attempts to make this showing by asserting that the County’s
conduct deprived him of his Fourth Amendment right against unreasonable searches
and seizures. Because Luckes was named in a valid bench warrant, however,
probable cause for his arrest pursuant to that warrant was established, and his Fourth
Amendment argument is thus without merit. See, e.g., Armstrong v. Squadrito, 152
F.3d 564, 569-70 (7th Cir. 1998). Rather, Luckes’s claim that his extended detention
violated his constitutional rights is more properly analyzed under the framework of
the Due Process Clause of the Fourteenth Amendment. See Hayes v. Faulkner
County, 388 F.3d 669, 673 (8th Cir. 2004) (Due Process Clause controls when issue
is extended detention following arrest by warrant); Armstrong, 152 F.3d at 569-70.
Luckes accordingly argues in the alternative that his twenty-four-hour detention
violated his substantive due process rights.

       In determining whether extended detention following an arrest pursuant to a
valid warrant violates substantive due process, we utilize the framework set forth by
the Seventh Circuit in Armstrong. Hayes, 388 F.3d at 673. Under this framework,
we look to the totality of the circumstances and consider: (1) whether the Due Process
Clause prohibits the alleged deprivation of rights; (2) whether the defendants’
conduct offended the standards of substantive due process; and (3) whether the
totality of the circumstances shocks the conscience.5 Id. Although the Armstrong

      5
        Despite Luckes’s apparent argument to the contrary, he must show both that
the County’s conduct was conscience-shocking and that the County violated one or
more of his fundamental rights that are “deeply rooted in this Nation’s history and
tradition, and implicit in the concept of ordered liberty, such that neither liberty nor
justice would exist if they were sacrificed.” Moran v. Clarke, 296 F.3d 638, 651 (8th

                                          -5-
framework specifically dealt with detentions prior to an initial appearance before a
magistrate following arrest under a valid warrant, see id., we believe that it is equally
applicable to Luckes’s claim that his booking and processing time after arrest under
a valid warrant was excessive.

       Luckes asserts that the County violated his substantive due process interest in
freedom from incarceration by maintaining a booking and release procedure that was
deliberately indifferent to that interest, resulting in a twenty-four-hour detention. We
have previously stated that the Due Process Clause of the Fourteenth Amendment
protects an individual’s liberty interest from unlawful state deprivation, such as where
the state detains the individual after he is entitled to release. E.g., Davis v. Hall, 375
F.3d 703, 712 (8th Cir. 2004). In addition, we have recognized that, in certain
circumstances, deliberate indifference to an individual’s constitutional rights may
shock the conscience. Kuha, 365 F.3d at 606. Even assuming, arguendo, that Luckes
has raised a genuine issue of material fact regarding whether he was entitled to
immediate release and whether the County was deliberately indifferent to his liberty
interest, however, his substantive due process claim fails because the totality of the
circumstances indicates that his lengthy detention—while unfortunate and
understandably upsetting—does not shock the conscience.

       Luckes ultimately argues that the County’s inefficiently executed booking and
release procedures resulted in his extended detention, the duration of which should
shock our conscience. This is a question of law. Hayes, 388 F.3d at 675. Our cases,
and those of the Seventh Circuit that we have cited with approval on this subject, see,
e.g., Hayes, have held that post-arrest detentions of fifty-seven days, thirty-eight days,
and eighteen days sufficiently shock the conscience to establish a substantive due
process violation. See Armstrong, 152 F.3d at 581-82 (fifty-seven days); Hayes, 388


Cir. 2002) (en banc) (Bye, J., concurring) (quoting Washington v. Glucksberg, 521
U.S. 702, 720-21 (1997)) (internal quotations omitted).

                                           -6-
F.3d at 675 (thirty-eight days); Coleman v. Frantz, 754 F.2d 719, 723-24 (7th Cir.
1985) (eighteen days). Such detentions far exceed the twenty-four-hour detention
experienced by Luckes. Furthermore, although we held in Young v. City of Little
Rock, 249 F.3d 730 (8th Cir. 2001), that a thirty-minute detention could shock the
conscience, the detention at issue in that case involved the public chaining and strip
search of an innocent person. Id. at 736. In contrast, Luckes complains of no such
treatment from County personnel, and he in fact committed the offenses for which he
was arrested.

       We need not delineate with precision the duration and circumstances of
detention that might result in a substantive due process violation. Suffice it to say
that the circumstances of Luckes’s detention do not. Because Luckes cannot show
that his substantive due process rights were violated, the County cannot be held liable
for his detention under § 1983. See Kuha, 365 F.3d at 603 (municipality may not be
held liable under § 1983 in absence of constitutional tort).

      The judgment is affirmed.
                     ______________________________




                                         -7-